Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 02/02.2022. 
Claims 15-23 and 28-30 have been cancelled.
Claims 31-42 are new.
Claims 1-14, 24-27 and 31-42 are pending.
Election/Restrictions
Claims 15-23 and 38-30  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1.	Claims 1-2, 7-8, 14, 24, 27, 31-32, 35, 37-39 and 42 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim, et al. (US 2014/0342740 A1), hereinafter (“Kim”).
Claim 1
	Kim discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (fig.10, processor 1010 connected to memory 1020), the memory and the one or more processors configured to:
 initiate a broadcast or multicast (broadcast/multicast) application associated with a first radio access technology (RAT) while the UE is in a standalone mode for a second RAT (par. 0063-0069, assume that a MBMS service and a service similar thereto are provided by a specific RAT cell only, etc., in order to enable a UE to receive a service provided by a specific RAT cell, a method for determining whether a RAT cell other than a currently connected RAT cell provides a service desired by a UE and transmitting a message for requesting to change a connection to the RAT cell for providing the desired service, etc., as a triggering condition of connection change request message transmission, the UE may be restricted to transmit the connection change request message to the network only when the service provided by another RAT cell cannot be received in a state in which the currently connected RAT cell is not changed. Further, channel quality from the RAT cell for providing the service desired by the UE, etc., i.e. MBMS application is initiated and a determination is made  according to the triggering conditions quoted above; further see fig.8 and pars. 0074-0075, The UE is currently connected to a serving UMTS cell and receives a MBMS service provided by a cell of LTE which is a heterogeneous RAT only, etc., in step 801, the UE may receive, from the serving UMTS cell, information on a service list provided by the cell of LTE which is a heterogeneous RAT, etc., 
switch from the second RAT to the first RAT based at least in part on initiating the broadcast/multicast application (par. 0067, determining whether a RAT cell other than a currently connected RAT cell provides a service desired by a UE and transmitting a message for requesting to change a connection to the RAT cell for providing the desired service; also see fig.8 and par. 0075, transmit a RAT change request message to the serving UMTS cell when the LTE MBMS service can be received, etc.); and 
switch from the first RAT to the second RAT based at least in part on failing to detect a communication associated with the broadcast/multicast application using the first RAT (fig.8 and pars. 0077-0078, the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806. However, when the LTE MBMS is not being provided at the current position, the serving UMTS cell may transmit a RAT change rejection message in step 807).

Claim 2
Kim further discloses  [T]he UE of claim 1, wherein the communication associated with the broadcast/multicast application using the first RAT comprises a system 

Claim 7
Kim implicitly discloses  [T]he UE of claim 1, wherein the one or more processors are configured to provide a notification based at least in part on switching from the first RAT to the second RAT. (fig.9 and par. 0086-0087, when it is determined that the connection needs to be changed to the RAT 2, the UE may transmit a connection release message to the cell A of the RAT 1 in order to request to release the connection with the That is, the UE display will at least show the current system, e.g. UMTS, LTE, to which the UE is connected.

Claim 8
Kim implicitly discloses  [T]he UE of claim 7, wherein the one or more processors are configured to cause a modem of the UE to provide the notification to an application or user interface of the UE(fig.9 and par. 0086-0087, when it is determined that the connection needs to be changed to the RAT 2, the UE may transmit a connection release message to the cell A of the RAT 1 in order to request to release the connection with the cell of the RAT 1 or release the connection with the cell of the RAT 1, in step 904-1. As a result, the UE transitions to the idle mode in step 904. When the UE transmits the connection release message to the cell A of the RAT 1 in step 904-1, the UE receives the connection release message including a connection release command from the cell A of the RAT 1 (not shown) and transitions to the idle mode. Subsequently, the UE sets the priority of the frequency of the RAT 2 or the cell B of the RAT 2 for providing the service That is, the UE display will show the current system, e.g. UMTS, LTE, etc., to which the UE is connected based on the UE modem being connected to one of said RATs).

Claim 14
Kim further discloses  [T]he UE of claim 1, wherein the one or more processors are configured to switch, after switching from the first RAT to the second RAT, to the first RAT based at least in part on a cell change of the UE. (pars. 0058-0059, After a UE selects a certain cell in a cell selection process, the intensity or quality of a signal between the UE and an eNB may be changed due to mobility of the UE or wireless environment change. Accordingly, if the quality of the selected cell deteriorates, the UE may select another cell which provides better quality. If the cell is reselected, a cell which provides better signal quality than that of a currently selected cell is generally selected, etc.; also see par. 0078, when the LTE MBMS is not being provided at the current position, the serving UMTS cell may transmit a RAT change rejection message in step 807. The UE, which has received such a message, is preferably defined not to transmit the RAT change request message to the serving UMTS cell during a predetermined period in step 808.

Claim 24
The claim represents a method corresponding to the functional steps recited in claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.


The claim is rejected using the same grounds used for rejecting claim 14 above.

Claim 31
The claim represents implementation of the functional steps recited in claim 1 in a processor’s executable instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 above.  Kim further disclosed a user equipment comprising processor (1010) connected to, and executing instructions stored in,  memory (1020). Also see par. 0098, The software code may be stored in a memory unit so as to be driven by a processor. The memory unit may be located inside or outside of the processor, so that it can communicate with the aforementioned processor via a variety of well-known parts).

Claim 32
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 35
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claim 37
The claim is rejected using the same grounds used for rejecting claim 14 above.



The means recited in the claim are interpreted in view of the specifications to be broadly construed as hardware, firmware, or a combination of hardware and software. As used herein, a processor is implemented in hardware, firmware, or a combination of hardware and software. See specifications, par. 0182. The claim is therefore rejected using the same grounds used for rejecting claims 1 above. Kim further disclosed a user equipment comprising processor (1010) connected to, and executing instructions stored in,  memory (1020). Also see par. 0098, the present invention can be implemented in the form of a variety of formats, for example, modules, procedures, functions, etc. The software code may be stored in a memory unit so as to be driven by a processor. The memory unit may be located inside or outside of the processor, so that it can communicate with the aforementioned processor via a variety of well-known parts).

Claim 39
The claim is rejected using the same grounds used for rejecting claim 2 above.

Claim 42
The claim is rejected using the same grounds used for rejecting claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 3-4, 25, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of KIM, et al. (US 2019/0230569 A1), hereinafter (“KIM”).

Claim 3
The feature “wherein the one or more processors, when switching from the first RAT to the second RAT based at least in part on failing to detect a communication associated with the broadcast/multicast application using the first RAT, are configured to switch from the first RAT to the second RAT based at least in part on failing to detect the communication within a defined time period.” is implicit or at least obvious in view of the teachings of Kim and further in view of the teachings of KIM. 
In particular, Kim discloses: the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may be received in step 806 (see when it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received). That is, a timer may be set in order to determine whether the LTE MBMS service is being provided at a current position, based on position comparison, for example,  and/or successfully complete  handoff to the LTE MBMS RAT/base station.
Further, in the same field of endeavor, KIM discloses: in the mobile handover procedure, a handover failure (HOF) or a handover success may be determined according to whether a handover completion message is received through the access procedure with the target XDU within a predetermined time after the mobile XDU transmits a handover request message to the serving XDU. Therefore, a timer (hereinafter referred to as a ` handover failure determination timer`) for determining the handover failure or the handover success may be configured. The handover failure determination timer may be started at the time of transmitting the handover request message at the mobile XDU and may be stopped when the handover completion message is received. If the handover completion message is not received before expiration of the handover failure determination timer, the mobile XDU may determine that the handover has failed and may perform a connection re-establishment procedure (See par. 0161).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify the RAT change process 

Claim 4
Kim as modified further teaches [T]he UE of claim 3, wherein a length of the defined time period is based at least in part on stored information indicating whether a cell that covers the UE and is associated with the second RAT is associated with broadcast/multicast coverage. (Kim, par. 0077, the UE may determine whether the LTE MBMS service is being provided at a current position; also see par. 0090, When it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of the RAT for providing the heterogeneous RAT service to be received, the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received).

Claim 25
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 33
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.


The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

3.	Claims 9-13,  27 and  36 and are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Claim 9
The feature  “wherein the one or more processors are configured to switch to the first RAT, after switching from the first RAT to the second RA, based at least in part on a timer” is obvious in view of the teachings of Kim. In particular, Kim teaches: the UE transitions to the idle mode in step 904. When the UE transmits the connection release message to the cell A of the RAT 1 in step 904-1, the UE receives the connection release message including a connection release command from the cell A of the RAT 1 (not shown) and transitions to the idle mode. Subsequently, the UE sets the priority of the frequency of the RAT 2 or the cell B of the RAT 2 for providing the service to be received to first priority in priority used in a cell reselection process, etc., when the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received, etc., when it is determined that the UE cannot receive the heterogeneous RAT service even when the UE moves to the cell of That is, the UE may temporarily switch to the LTE RAT to receive and determine the MBMS time and later change the RAT (handoff to  or reselect a base station in the LTE RAT)  in order to receive the MBPS service in the LTE RAT based on the determined time.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the RAT change of Kim by including a timer in the UE associated with MBMS session start time, for example, so as to optimize the time at which the UE needs to make the RAT change and thereby avoids service disruption in the primary RAT, as suggested by Kim above.

Claim 10
Kim further teaches [T]he UE of claim 9, wherein a length of the timer is based at least in part on a session start time associated with the broadcast/multicast application. (par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service).

Claim 11
Kim further teaches [T]he UE of claim 10, wherein the length of the timer is shorter after the session start time than before the session start time. (par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received).

Claim 12
Kim further taches [T]he UE of claim 10, wherein the length of the timer is shorter at a first time than at a second time, wherein the first time and the second time are before the session start time, and wherein the first time is closer to the session start time than the second time. ((par. 0089, When the UE knows a start time of the heterogeneous RAT service to be received, the UE changes the priority of the frequency at the start time of the service or earlier than the start time of the service. When time information of the heterogeneous RAT service to be received by the UE is not present or when the service is unrelated to time, the UE immediately changes the priority when the heterogeneous RAT service is received).

Claim 13
The feature “wherein a length of the timer is based at least in part on whether stored information indicates whether a cell that covers the UE and is associated with the second RAT is associated with broadcast/multicast coverage.” Is implicit or at least obvious in view of the teachings of Kim.  In particular, Kim teaches: the UE may determine whether the LTE MBMS service is being provided at a current position. When the LTE MBMS is being provided at the current position, in step 805, handover to the LTE cell which is a target cell may be performed in step 805 and then the LTE MBMS service may the UE does not change the priority of the frequency. The UE may make the determination via position information of the heterogeneous RAT service to be received (see par. 0090).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify the RAT change process of Kim by including a configurable timer associated with the MBMS service determination process and/or handoff process between the RATS so as to prevent long interruption of service and loss of user’s data,  as suggested by KIM above.

Claim 27
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.

Claim 36
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.
Allowable Subject Matter
4.	Claims 5-6, 26, 34 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Xiong, et al. (US 2019/0274148 A1). See fig.2 and par. 0046, a primary RAT (P-RAT) 206 normally operates at a lower sampling rate in order to save UE power consumption, while a secondary RAT (S-RAT) 202 or 208 can operate at a relatively higher sampling rate to support low latency applications, e.g., mission critical applications, tactile applications or vehicular to vehicular (V2V) applications. Also see fig.5 par. 0054, (1) UE acquires the downlink time and frequency synchronization to a P-RAT 502 by detecting synchronization signals, e.g., PSS/SSS from the P-RAT 502 and then decodes a master information block (MIB) 506 from PBCH and system information block (SIB) 506. (2) After successful decoding of the MIB 506 or SIB 506 on the P-RAT 502, UEs obtain the necessary system information for access to the S-RAT 504 at least including the resource configuration in time and frequency (e.g., DL bandwidth, antenna configuration information, MBSFN configuration, frame structure configuration, ARFCN value to indicate the frequency of the S-RAT 504, etc.), and/or numerology, and configuration of downlink synchronization signal, i.e., physical cell identity and/or transmission offset between the P-RAT 502 and S-RAT 504. In another option, etc., (3) The UE detects a downlink synchronization signal 508 in the S-RAT 504 within the search window 510, which size is either fixed or configured by higher layers and then communicates with the S-RAT 504. The system information obtained from the P-RAT 502, either by SIBs 506 on the P-RAT 502 or by a dedicated RRC signaling, can help the UE to access the S-RAT 504 in a more time and energy efficient manner

 
JAMADAGNI, et al. (US 2018/0288659 A1). See par. 0027, the user equipment [140] receives the evolved multimedia broadcast multicast service (eMBMS) and at least one control channel parameter from the broadcast multicast service controller (BMSC) through the first radio access technology [120], wherein the least one control channel parameter is received through at least one multicast control channel (MCCH) to indicate the availability of second radio access technology [130] supporting the evolved multimedia broadcast multicast service (eMBMS). Further, the network entity [110] is configured to check authentication of the second radio access technology [130] to receive the evolved multimedia broadcast multicast service to generate an authentication report; and switch the evolved multimedia broadcast multicast service from the first radio access technology [120] to the second radio access technology [130] based on one of the authentication report, the at least one configuration parameter, a system information block information, a logic function transmitted by the access network discovery and selection function entity and combination thereof. Also see fig.5 and associated text in pars. 0041-0051, . . . a middleware [412] residing at the user equipment [140] switches the eMBMS reception over the LTE interface/network to the WLAN interface, etc.
Therefore, JAMADAGNI, et al. may at least broadly read on of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641